NO. 07-07-0496-CR
                                       07-07-0497-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 JANUARY 22, 2008
                          ______________________________

                         VICTOR TYRONE APLON, APPELLANT

                                                V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

           FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

               NO. 87672, 88596; HONORABLE JOHN STEVENS, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION


           Appellant Victor T. Aplon, acting pro se, filed a document with this Court on

December 17, 2007, entitled “Petition for Acquittal and Arrest of Judgment.” Finding

reason to doubt our jurisdiction over the matters addressed in appellant’s “petition,” we

requested by letter dated December 21 that he file any documents considered necessary

for the Court to determine our jurisdiction.1

       1
        The right to appeal is conferred by the legislature and a party may appeal only that
which the legislature has authorized. Galitz v. State, 617 S.W.2d 949, 951 (Tex.Crim.App.
1981). Unless a court has jurisdiction over a matter, its actions in the matter are without
       On January 10, 2008, in response to our letter, appellant filed a document entitled

”Determination of Jurisdiction Petition” in which he references various appellate rules that

he contends confer jurisdiction on this Court. As we read his documents, appellant raises

issues in connection with his convictions and resulting sentences in a district court of

Jefferson County. The documents reference two causes in the Criminal District Court of

Jefferson County, and recite that appellant appealed from the judgments to the Ninth Court

of Appeals.


       In support of this Court’s jurisdiction, appellant quotes several of the Texas Rules

of Appellate Procedure. Those Rules establish procedures, not the jurisdiction of the

appellate courts. Bayless v. State, 91 S.W.3d 801, 805 (Tex.Crim.App. 2002). This court’s

appellate jurisdiction generally is limited to cases appealed from trial courts in our court of

appeals district, which does not include Jefferson County. Tex. Gov’t Code Ann. § 22.201

(Vernon 2004).2 We see no basis for jurisdiction over appeal of appellant’s Jefferson

County convictions, and nothing in the documents appellant has filed demonstrates we

otherwise have authority to grant any relief he seeks. See Olivo v. State, 918 S.W.2d 519,




validity. State v. Roberts, 940 S.W.2d 655, 657, fn. 2 (Tex.Crim.App. 1996) overruled on
other grounds, State v. Medrano, 67 S.W.3d 892 (Tex.Crim.App. 2002). A court has
jurisdiction to determine whether it has jurisdiction and will address the question of
jurisdiction sua sponte. Roberts, 940 S.W.2d at 657; Olivo v. State, 918 S.W.2d 519, 523
(Tex.Crim.App. 1996).
       2
        To any extent that appellant’s pleadings could be read as initiating an original
appellate proceeding seeking extraordinary relief, Tex. R. App. P. 52, we note that our
mandamus and other writ authority also is limited. Tex. Gov’t Code Ann. § 22.221 (Vernon
2004).

                                              2
522-23 (Tex.Crim.App. 1996) (listing Government Code § 22.201 among examples of laws

that establish jurisdiction of courts of appeals).


       Appellant’s documents indirectly refer to Rule 17.1 of the Rules of Appellate

Procedure, which concerns instances in which a court of appeals is unable to take

immediate action, and directly refer to Rule 17.2, which provides for action by “the nearest

court of appeals that is able to take immediate action.” Tex. R. App. P. 17.1, 17.2.

Appellant appears to contend that the rule applies here. Appellant’s petitions discuss

actions taken by the Ninth Court of Appeals, which demonstrates conclusively that Rule

17 of the appellate rules has no application here.3


       Appellant mentions in his response to our December 21 letter that the Ninth Court

of Appeals “has sent other cases” to this Court. That is true, but cases are transferred to

this Court from other courts of appeals pursuant to statute and by order of the Supreme

Court of Texas, not by action of the appellant. Tex. Gov’t Code Ann. § 22.220 (Vernon

2004); Tex. Gov’t Code Ann. § 73.001 (Vernon 2005). We take judicial notice that

appellant’s appeals from his Jefferson County convictions mentioned in his documents

have not been transferred to this Court.




       3
         In addition, appellant provides no explanation how, given the great distance
between Beaumont and Amarillo, this Court could be considered the nearest available
court of appeals.

                                              3
      Finding we lack jurisdiction to address appellant’s pleadings, we dismiss his

attempted appeals.4




                                                James T. Campbell
                                                     Justice




Do not publish.




       4
        When a court determines, as we have here, that it has no jurisdiction to decide the
merits of an appeal, the appropriate action is to dismiss. State v. Taft, 958 S.W.2d 842,
843 (Tex.Crim.App. 1998) (citing Mendez v. State, 914 S.W.2d 579, 580 (Tex.Crim.App.
1996)).

                                            4